Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Pagelof25 PagelD 3

SEALED
x Neaa

IN THE UNITED STATES DISTRICT COURT At

FOR THE NORTHERN DISTRICT OF TEXAS
Dallas Division

United States of America
ex rel. Lewis Eastlick, M.D.

g-1900-245°8

Plaintiffs,
FILED UNDER SEAL
VS.
Pursuant to
James W. Galbraith, M.D. 31 U.S.C. § 3730(b)(2) & (3)
Defendant.

Jury Trial Demanded

 
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page2of25 PagelD4

COMPLAINT
1, Qui tam Plaintiff Lewis Eastlick, M.D., through his attorneys, brings this Complaint on
behalf of the United States, and on his own behalf, pursuant to the federal False Claims Act, 31 |
U.S.C. § 3730 et seq.
2. Dr. Eastlick alleges that Dr. Galbraith submits medically unnecessary and unreasonable
claims for reimbursement from the U.S. Government for:

sacroiliac joint injections,

anesthetic nerve injections,

joint aspirations,

bile duct diagnostic injections and x-rays, and

other medically unnecessary and unreasonable procedures.
I. Jurisdiction, Venue, and Parties

3. This Court has jurisdiction under 31 U.S.C. § 3732 and 28 U.S.C. § 1345.
4. This Court has personal jurisdiction over Defendant because he transacts business and
can be found in this district, and committed acts within this district that violate 31 U.S.C. §
3729 and 31 U.S.C. § 3732(a).
5. Upon information and belief, no jurisdictional bars apply. 31 U.S.C. § 3730(e).
6. Venue is proper in this district under 31 U.S.C. § 3732(a) and 28 U.S.C. §1391(b) and
(c) because Defendant resides and/or transacts business in this district and has committed acts
within this district that violate 31 U.S.C. § 3729.
7. Relator has complied with all procedural requirements of 31 U.S.C. §3730(b)(2).
8. Relator / Qui Tam Plaintiff Lewis Eastlick, M.D., is Board Certified by American

Board of Surgery in General Surgery-Hand Surgery and practices medicine in Florida. Relevant
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page 3of25 PagelID5

to the allegations below, Dr. Eastlick uses anesthetic blocks with almost all surgeries, and
anesthetic injections are part of his daily practice. In addition, Dr. Eastlick has had training in
biliary (bile duct) imaging.

9. While Dr. Eastlick has significant evidence of the frauds alleged herein (the details of
which follow), much of the documentary evidence necessary to prove the allegations in this
Complaint is in the possession of Defendant and the United States. Based upon his knowledge,
data, and personal experience, Dr. Eastlick has a reasoned factual basis to assert these
allegations made upon information and belief.

10. Defendant James Walter Galbraith, M.D., J.D., submits claims for Medicare
payments under NPI 1366469926. The Texas Medical Board indicates that Dr. Galbraith has
practiced medicine since 1974 under license E2567, holds no hospital privileges, does not
participate in Medicaid, and shows his primary practice address in Dallas, Texas. Dr. Galbraith
is also a lawyer and a member of the Texas bar, license 07574405, since 1992. The bar shows a
“practice area: healthcare.”

11. Defendant Galbraith is enrolled in and provides services to beneficiaries under the

Medicare Program, which paid him the following amounts under Part B:

° 2014 $ 743,602
° 2015 1,076,057
° 2016 1,234,566

12. _ Dr. Galbraith is not Board certified in pain management, anesthesiology, rheumatology,

orthopedic medicine, interventional radiology, diagnostic radiology, or surgery.
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page4of25 PagelD 6

Il. The False Claims Act and Medicare
13. The Federal False Claims Act prohibits the submission of false or fraudulent claims and
false statements so as to obtain or keep federal money. It provides, in pertinent part:

(1) In general.— Subject to paragraph (2), any person who—

(A) knowingly presents, or causes to be presented, a false or fraudulent claim
for payment or approval;

(B) knowingly makes, uses, or causes to be made or used, a false record or

statement material to a false or fraudulent claim;
* OK OK

is liable to the United States Government for a civil penalty of not less than
$5,000 and not more than $10,000, as adjusted by the Federal Civil Penalties
Inflation Adjustment Act of 1990 . . ., plus 3 times the amount of damages which
the Government sustains because of the act of that person.

31 U.S.C. § 3729(a)(1).

14. Under the False Claims Act, a private person may sue in federal district court for
him/herself and for the United States and may share in any recovery. 31 U.S.C. § 3730(b). That
private person is a relator, and the action that the relator brings is called a qui tam action.

15. Under the Federal Civil Penalties Inflation Adjustment Act of 1990, as amended by the
Debt Collection Improvement Act of 1996, 28 U.S.C. § 2461 (notes), and 64 Fed. Reg. 47099,
47103 (1999), the civil penalties were adjusted from $ 5,500 to $ 11,000 for violations
occurring on or after September 29, 1999. For violations that occurred after November 1, 2015,
Department of Justice (DOJ) announced increased penalties to between $10,781 and $21,562
per fraudulent claim.’

16. | Medicare, enacted in 1965 under Title XVIII of the Social Security Act, is a third-party

reimbursement program that underwrites medical expenses of the elderly and the disabled. 42

 

https://www.federalregister.gov/documents/2017/02/03/2017-01306/civil-monetary-
penalties-inflation-adjustment-for-2017
 

Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page5of25 PagelD 7

U.S.C.§§ 1395 et seq. Medicare reimbursements are paid from the federal Supplementary
Medical Insurance Trust Fund.

17. Medicare Part B generally covers physician services, including medical and surgical
treatment and outpatient treatment and diagnosis. Part B, 42 U.S.C. §§ 1395] et seq.; 42 U.S.C.
§13951 (payment of benefits). The Medicare claims in this case arise under Medicare Part B.
18. Physicians must enroll in the Medicare program to be eligible to receive payment for
covered services provided to program beneficiaries. 42 C.F.R. § 424.505.

19. CMS requires that all claims for physician services be submitted on a form CMS-1500
(Health Insurance Claim Form) (“Form 1500”) or its electronic equivalent. 42 C.F.R. 424.32
(Basic requirements for all claims).

20. At all times relevant to this action, Defendant submitted, or caused to be submitted, the
electronic equivalent of Form 1500 to CMS.

21. Form 1500 requires the submitting healthcare provider to include various fields of
information prior to reimbursement, including: the date(s) of service; a code for the service(s)
provided known as a “Current Procedural Terminology Code” or “CPT Code”); and the
rendering healthcare provider’s national identification number (“National Provider Identifier”
or “NPY’”) and signature.

22. According to Form 1500’s instructions, a provider’s signature certifies “that services
shown on [the Form 1500] were medically indicated and necessary for the health of the patient
and were personally furnished by [the provider] or were furnished incident to [his/her]

professional service by [his/her] employee under [his/her] immediate personal supervision.”
 

Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page6of25 PagelD 8

23. Providers, such as Defendant, submit claims to Medicare by transmitting them to a
private carrier or a Medicare Administrative Contractor (“MAC”), which processes the claims
on behalf of HHS/CMS.

24. All healthcare providers that submit claims electronically to CMS or to CMS MACs,
must certify in their application that they “will submit claims that are accurate, complete, and
truthful,” and must acknowledge that “all claims will be paid from Federal funds, that the
submission of such claims is a claim for payment under the Medicare program, and that anyone
who misrepresents or falsifies or causes to be misrepresented or falsified any record or other
information relating to that claim that is required pursuant to this agreement may, upon
conviction, be subject to a fine and/or imprisonment under applicable Federal law.” See
Medicare Claims Processing Manual, § 30.2.A.

25. Medicare permits reimbursement only for medical treatments which are “reasonable and
necessary for the diagnosis and treatment of illness or injury . . ..” 42 U.S.C. § 1395y(a)(1)(A).
See also 42 CFR. § 411.15(k)(1). The Secretary may issue National Coverage Determinations
to define what services are considered reasonable and necessary, and if there is no applicable
national coverage determination, a Medicare contractor may issue a “local coverage
determination” stating whether an item or service is covered within that contractor’s juridiction.
Id. § 1395 ff(£)(2)(B). Where there is no applicable national or local coverage determination,
Medicare contractors “make individual claim determinations . . . based on the individual’s
particular factual situation.” 68 Fed. Reg. 63,692, 63,693 (Nov. 7, 2003). Nonetheless,
procedures may be considered unreasonable or unnecessary even without a national coverage

determination.
 

Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page 7of25 PagelID9

26.

Courts have looked for guidance to the CMS Medicare Program Integrity Manual and

its elucidation of what is “reasonable and necessary.” The Manual includes at § 13.3

(incorporating § 13.5.1’s definition of reasonable and necessary for individual claim

determinations), among these definitional requirements, that the service is:

27.

Safe and effective;

Furnished in accordance with accepted standards of medical practice for the diagnosis
or treatment of the patient’s condition or to improve the function of a malformed body
member;

Furnished in a setting appropriate to the patient's medical needs and condition;

One that meets, but does not exceed, the patient’s medical need; and

At least as beneficial as an existing and available medically appropriate alternative.
Additionally, § 13.7.1 governs “Evidence Supporting LCDs.” While § 13.3 does not

specifically link to § 13.7.1, it looks to general acceptance by the medical community (standard

of practice), as supported by sound medical evidence based on:

28.

Scientific data or research studies published in peer-reviewed medical journals;
Consensus of expert medical opinion (i.e., recognized authorities in the field); or
Medical opinion derived from consultations with medical associations or other health
care experts.

In addition to medical necessity and reasonableness, healthcare providers who submit

claims to the Medicaid Program must certify, among other things, that all statements in the

claim are true, accurate, and complete to the best of the provider’s knowledge; that no material

fact has been omitted; that the provider is bound by all rules, regulations, policies, standards,

fee codes and procedures.
 

Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page 8of25 PagelD 10

29. When submitting a claim for reimbursement, the claimant must provide documentation
that supports the claim. Appropriate documentation typically involves correctly coding certain
services to enable the Government to reimburse the healthcare provider at the proper rate. .

30. “Upcoding” is an act of committing fraud by knowingly and intentionally submitting a
claim under an inappropriate diagnostic or procedural code to obtain a higher rate of
reimbursement.

31. Upcoding also occurs by changing the procedure code to a code that pays a higher rate
of reimbursement.

32.  Upcoding can harm patients medically and financially. Fabricated medical histories in
patients’ charts and medical records can forever skew diagnoses and treatment. This may cause
a patient to undergo additional diagnostic exams or even cause a subsequent healthcare
provider to perform a procedure that might be unnecessary were the patient viewed as lower
risk. In addition, a patient may be declined or charged more for long-term care or life insurance
due to these false diagnoses.

33. | Under Medicare rules and policies, healthcare providers must contemporaneously create
and maintain accurate medical records to support the providers’ claims for reimbursement. See
e.g., CMS MLN Matters Number: SE1022 (“Providers/suppliers should maintain a medical
record for each Medicare beneficiary that is their patient. Remember that medical records must

be accurately written, promptly completed, accessible, properly filed and retained.”)
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page9of25 PagelD 11

Ill. False Claims for Unnecessary Injections and Aspiration
34. The claims Dr. Galbraith submits to Medicare reflect a pattern in which patients return
with excessive frequency for unnecessary and potentially risky injections and aspirations
(injecting or removing fluids). Dr. Eastlick alleges that this pattern indicates that Dr. Galbraith
is claiming medically unnecessary treatments that result in the fraudulent submission of claims
to Medicare.
35. Dr. Galbraith injects or aspirates his patients’ nerves (CPT 64450), bile ducts (47531),
and joints (CPT 20110), including knees (CPTs J7321, J7324, J7325) and sacroiliac (lower
back) (27096).
36. | Unnecessarily inserting needles to inject medications or remove or inject fluids risks
patient harm. These risks include:

Temporary and permanent nerve damage from hitting a nerve. For example, sciatic
nerve damage can lead to lower limb paralysis.

Puncture of a blood vessel (intravascular injection). Consequences can include:
tinnitus, blurred vision, dizziness, tongue parathesias, and circumoral numbness or
cardiac arrest.

Infections around the injection location. Bacterial infection may cause cellulitis
(subcutaneous fatty tissue inflammation) or abscesses.

Adverse reactions to injected medications, such as a possible allergic reactions.
Steroidal injections can risk harm by causing tendon rupture, skin discoloration, or
allergic reactions.

37. Injected medications may also have side effects, and repeat injections increase the
likelihood of side effects. Defendant’s injections include anesthetics, anti-inflammatory

medications (such as corticosteroids), and contrast dyes.
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page 10o0f25 PagelD 12

38. Side effects of steroids can include weight gain, increase in blood sugar in diabetics,
water retention, and suppression of the body's own natural production of cortisone. This is even
more of a risk for elderly patients on blood-thinning medications, with active infections, or with
poorly controlled diabetes or heart disease.
39. Contrast dyes (radiocontrast media) are used to improve the visibility of internal organs
and structures in X-ray based imaging techniques. They may have side effects ranging from
itching to a life-threatening emergency, known as contrast-induced nephropathy (CIN). “The
risk of CIN is dose-dependent” and the risk is higher for the elderly because of “age-related
changes in renal function and the presence of old vessels, [and] coronary artery disease.”
Contrast media may also lead to kidney dysfunction, especially in patients with preexisting
renal impairment and in those with diabetes. Id.
40. Anesthetic’s toxic effects can be local or systemic. Local toxic effects include
prolonged anesthesia and paresthesia (an abnormal tingling, pricking, chilling, burning, or
numb sensation) which may become irreversible. Systemic toxicity often involves the central
nervous system or the cardiovascular system and may cause death or permanent brain
dysfunction. Anesthetic agents can be toxic if administered inappropriately and, occasionally,
even when properly administered.

A. Sacroiliac joint injections (CPT 27096) false claims
41. Sacroiliac (“SI”) joint dysfunction generally refers to pain caused by abnormal motion
(too much or too little) in the SI joint which, in turn, results in inflammation of the joint

(sacroiliitis).

 

2

https://www.hindawi.com/journals/bmri/2014/741018/
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page11of25 PagelD 13

42. SI joint injection is used primarily to diagnose or to treat low-back pain:

e Diagnostic: SI joint injection is used to confirm a suspected diagnosis of sacroiliac joint
dysfunction. A local anesthetic (usually lidocaine or bupivacaine) typically is injected
into the joint, with the goal of determining immediate pain relief to confirm the SI joint
as the pain’s source.

e Pain Relief: A therapeutic SI joint injection is done to provide relief of the pain
associated with sacroiliac joint dysfunction. An anti-inflammatory medication (usually a
corticosteroid) may help reduce inflammation within the joint, which is intended to
alleviate the pain over time (typically, for several months, up to a year).

https://www.aapc.com/blog/26649-straight-u: oint-injections/

 

-for-sacroiliac-j

   

43. Sl injections are usually performed in an operating or dedicated procedure room. The
patient lies face down on his or her stomach on the radiography table. An intravenous line may
be inserted to deliver medication provide sedation for the patient. The patient’s vital signs (e.g.,
pulse rate and blood pressure) are monitored throughout the procedure.

44. _In Dr. Eastlick’s experience, it could be medically necessary for a patient to receive at
most two or three injections, usually two to three weeks apart. Rarely are more injections
justified. If the initial injections are not efficacious then more would be medically unreasonable
and unnecessary.

45. Practice standards both in Texas and throughout the U.S. demonstrate that Dr.
Galbraith’s frequent administration of more than three CPT 27096 SI join injections is
inappropriate. Medicare part B claims nationwide reflect an average of about 1.5 claims per
patient. This means that these practitioners typically perform this procedure once on about half
of their patients and twice on the rest.

46. Unlike other practitioners in Texas and nearly 5,000 practitioners throughout the United
States who claim this procedure approximately 1.5 times per patient, Dr. Galbraith averages

more than seven claims per patient.

10
 

Number of procedures

g

 

Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page12o0f25 PagelD 14

Procedure 27096 SI joint injections

total total total avg. claims
year payment claims patients per patient
2014 $ 87,171 719 98 7.3
2015 120,323 1,006 134 7.5
2016 97.818 935 126 7.4

$ 305,312 2,660

Procedures vs Beneficiaries, Code 27096
Ble pass che sete. sacromec jint for anesthetic or steroid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blue plus sign shows NPi 1366469926, James
eee eorafesncen ee enessencen anette
Ole :
Q 100 200 360 400 500
Unique beneficiar
Line shows mean procedures/patient: 1.4
Tote! NPIs: 4951

47. Dr. Galbraith claimed this procedure more often than any doctor in Texas, and more
than almost any other doctor in the country, ranking from first to fourth in the number of paid

procedures by Medicare part B.

27096 National Rank
year claims rank payment rank
2014 4 7
2015 1 2
2016 3 2

48. Unnecessary joint injections risk harm. For this reason, practitioners without board
certification or specialized training, such as Dr. Galbraith, infrequently perform this procedure
relative to specialists such as anesthesiologists, physical medicine, and rehabilitation

physicians, orthopedic surgeons, and pain management specialists.

11
 

Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page130f25 PagelD 15

Provider Type Counts, Code 27096
injection procedure inio sacrofiac joint for anesthetic or steroid.
Blue bar shows the provider type for NP! 1366469926, James Galbraith.

 

 

 

Pain Management
interventional Pain Menagement}-

Other oe

 

 

 

 

 

Orthopedic Surgery
Diagnostic Radiology +~~

Family Practice ~~ i
Neurosurgery seer -

Provider type

 

 

 

 

 

Physician Assistant}—~-~

 

 

 

 

 

 

5 400 800 4200
Number of providers
Total NPis: 4951
49. With respect to the CPT 27096’s customary practices and standards of care in Texas,
Relator concluded there was no “cluster” of symptoms or diagnoses in his locale that would
indicate Defendant Galbraith’s volume of repeat procedures are medically reasonable or

necessary. The totality of Texas Medicare part B claims for this procedure support Relator’s
conclusion.
50. Because of this, many or most of Defendant’s CPT 27096 claims are false.
B. Anesthetic nerve injection false claims (CPT 64450)
51. CPT 64450 is “injection of anesthetic agent, other peripheral nerve or branch.” LCD

35222 describes the procedure:

Nerve blocks cause the temporary interruption of conduction of impulses
in PERIPHERAL nerves or nerve trunks by the injection of local anesthetic
solutions.

The use of nerve blocks or injections for the treatment of multiple
neuropathies or PERIPHERAL neuropathies caused by underlying systemic
diseases is not considered medically necessary. Medical management using
systemic medications is clinically indicated for the treatment of these conditions.

12
 

Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page14o0f25 PagelD 16

The use of ultrasound guidance in conjunction with these non -covered
injections is also considered not medically necessary and will result in denial.
Subcutaneous injections do not involve the structures described by CPT code
64450, direct injection into other PERIPHERAL nerves, but rather the injection
of tissue surrounding a specific focus. These therapies are not to be coded using
CPT code 64450. This code addresses the additional work of an injection of an
anesthetic agent (nerve block), into relatively more difficult PERIPHERAL nerves,
rather than that involved in an injection of relatively easily localized areas.

Utilization Guidelines: Treatment protocols utilizing multiple injections per day
on multiple days per week for the treatment of multiple neuropathies or
PERIPHERAL neuropathies caused by underlying systemic diseases are not
considered medically necessary.
LCD 35222. ?
52. Dr. Galbraith files excessive claims per patient for injections of nerve blocks. National
and Texas practice standards, as reflected in Medicare part B payments, average about three

claims per patient for this procedure. Dr. Galbraith’s average number of claims per patient

increased yearly from 13 claims per patient in 2014, to 39 per patient in 2015 and 45 per patient

in 2016.
Procedure 64450 Injection of Nerve Block
total total total Gailbraith claims
year payment claims patients per patient
2014 $ 26,904 728 56 13
2015 245,165 5,270 134 39
2016 361,920 6,462 144 45

$ 633,989 = 12,460

 

3

LCD 35222 covers 48 states and Texas under Medicare part A, but no LCD covers
Texas Medicare part B. https://www.cms.gov/medicare-coverage-database/details/lcd-
details.aspx?_LCDId=35222&ver=16&CoverageSelection=Local&ArticleType=All&PolicyT yp
e=Final&s=Texas&CptHcpcsCode=64450&bc=zAAAACAAAAAAK.

13
 

Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page15o0f25 PagelD 17

Procedures vs Beneficiaries. Code 64450
injection of anesthettc agert, other peripheral nerve or branch.
Blue pls Shows NPI 1366469926, James Galbraith.

   

Number af procedures

a 200 ats 800 800
Unique beneficiaries

Une shows mean procedures/patient: 2.59
Total NPis: 3583

53. As discussed above, multiple injections risk patient harm in many ways, including nerve
damage, infection, reaction to medication, broken needles, among others.

54. Because Dr. Galbraith is not Board certified in pain management or anesthesiology, his
practice would not attract a patient population requiring treatments so far outside the norm.

55. By performing more and more procedures per patient, Dr. Galbraith increased his
national rank for CPT 64450 Medicare part B revenue from 121* in 2014 to number eight in

the United States in 2016 (and number one in Texas).

 

64450 National Rank
year claims rank payment rank
2014 117 121
2015 13 11
2016 12 8

56. | The sheer number of nerve blocks performed by Dr. Galbraith indicates that a
substantial number of the nerve blocks were medically unnecessary and unreasonable.
57. For this reason, Dr. Eastlick alleges that many or most the claims submitted by Dr.

Galbraith for CPT 64450 are false.

14
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page16o0f25 PagelD 18

C. Joint aspiration (CPT 20610) false claims
58. CPT 20610 is “Arthrocentesis, aspiration and/or injection, major joint or bursa (e.g.,
shoulder, hip, knee, subacromial bursa); without ultrasound guidance.” A coding website
explains more fully:

CPT® 20610 describes aspiration (removal of fluid) from, or injection into, a
major joint (defined as a shoulder, hip, knee, or subacromial bursa), or both
aspiration and injection of the same joint. The procedure may be performed for
diagnostic analysis and/or to relieve pain and swelling in the joint.

These procedures are distinct from aspiration or injection of a ganglion
cyst (20612 Aspiration and/or injection of ganglion cyst(s) any location) and
sacroiliac (SI) joint injection without image guidance (20552 Injection(s); single
or multiple trigger point(s), 1 or 2 muscle(s)).

Effective for claims with dates of service on or after Jan. 1, 2015, you
may no longer report image guidance separately with 20600, 20605, or 20610.
Instead, you would report 20604, 20606, or 20611, as appropriate.

Report only a single unit of 20610 for each joint treated, regardless of
how many aspirations and/or injections occur in a single joint. For example, if
the physician administers two injections, one on either side of the right knee,
you would report 20610 x 1. The Centers for Medicare & Medicaid Services
(CMS) instructs that you should also “Indicate which knee was injected by using
the RT (right) or LT (left) modifier (FAO-10 electronically) on the injection
procedure (CPT® 20610).”

https://www.aapc.com/blog/27495-problem-code-20610/ [emphasis added.]
A physician shall not report more than one (1) UOS for arthrocentesis of
any one joint regardless of whether or not the physician also aspirates or injects
one or more of its surrounding bursae. For example, if a physician performs
arthrocentesis of the shoulder and two bursae of the same shoulder without
ultrasound guidance, only 1 UOS of CPT code 20610 may be reported.
CMS National Correct Coding Initiative, Ch, 9 finall 0312018 [emphasis supplied]. *
59. National claim volume for Medicare part B CPT 20610 is approximately 1.8 times per

patient (or for 10 typical patients, eight have two claims, and two have only one).° In Texas,

 

‘ https://www.cms.gov/Medicare/Coding/NationalCorrectCodInitEd/index.html

15
Case 3:19-cv-00245-E Document 2 Filed 01/31/19. Page 17of25 PagelD 19

practice standards indicate slightly fewer claims per patient, only 1.7. Significantly, CMS has
paid Dr. Galbraith for this procedure, on average, ten to 12 times per patient.

Procedure 20610 Aspiration and/or injection of large joint or joint capsule

total total total avg. claims
year payment claims patients per patient
2014 $ 48,063 1,063 107 9.9
2015 56,659 1,258 12] 10.4
2016 63,182 1,538 128 12.0
$ 167,904 3,859

60. _As illustrated below, even though many others perform the procedure on more patients,

Dr. Galbraith again stands far from the practice standards in his repetitions per patient.

Procedures vs Beneficiaries, Code 20610

Denstation andlor injection of large joint or joint capsule.
Shows NPI 1366469926, James Galbraith.

 
  

Number of procedures

vee deteneeee ae teneasveneas cigeetrerenee wees ricer aneee eee eestor sts sipensnenten ee TCE wa ean y et

Line shows mean procedures/patient. 1.62
Total NPis: 45240

61. The above chart likely understates Dr. Galbraith’s repeated claims per patient because it
does not identify patients who received one or more of these procedures the preceding year or

the following year.

 

5 Based on 2016 total part B line service count of 5,471,150 for 3,021,810 unique
patients.

16
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page18o0f25 PagelD 20

62. As noted above, the procedure involves removing fluid for diagnostic purposes or for
comfort. There is no medical reason to continually repeat the procedure for a diagnosis. This is
because lab results may allow the physician to prescribe a medication.

63. | When the procedure is performed for symptom relief, a frequency of 10 times per
patient is medically unreasonable and unnecessary. If the patient does not improve, then the
patient is typically referred to a specialist, such as an orthopedic surgeon, and does not return to
the practitioner for additional aspirations.

64. Because Dr. Galbraith is not Board certified in these relevant specialties, he would not
be a physician that would attract referrals of patients with significant orthopedic problems that
would require this procedure to be performed with such excessive frequency.

65. With respect to the medical necessity for CPT 20610 and customary practices in and
around Texas, Dr. Eastlick concluded that:

There is no “cluster” of symptoms or diagnoses that would suggest Defendant
Galbraith’s volume of repeat procedures are medically reasonable or necessary.

It is medically unreasonable and inappropriate to repeatedly aspirate and/or inject
large joints on this many patients.

66. Other physicians’ Medicare part B claims confirm that accepted standards of medical
practice in Texas and throughout the United States are consistent with Dr. Eastlick’s experience
and conclusions.

67. For the reasons above, many or most of the CPT 20610 claims Defendant Galbraith

submitted for payment to Medicare for CPT 20610 are false.

17
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page19o0f25 PagelD 21

D. Bile duct diagnostic injections and x-rays (CPT 47531) false claims

68. CMS defines CPT 47531 as

Injection procedure for cholangiography, percutaneous, complete diagnostic

procedure including imaging guidance (e.g., ultrasound and/or fluoroscopy) and

all associated radiological supervision and interpretation; existing access.
69. Medical professionals call this “percutaneous transhepatic cholangiography” (PTC). In
lay terms, it involves injecting contrast material directly into the bile ducts, and then producing
x-ray images of the bile ducts. Bile is a fluid that aids in digestion, and bile ducts carry bile
from the liver and gall bladder.
70. This diagnostic imaging is designed to identify abnormalities in the bile ducts such as a
block, narrowing or dilation (widening), and it is one approach to diagnosing bile duct cancer.
71. Bile ducts are usually diagnosed and treated by trained experts such as an interventional
radiologist, diagnostic radiologist, gastroenterologist, or a surgeon. Typically, the procedure is
performed in an imaging facility.
72. Although there are few indications for bile duct injections, less invasive modalities for
imaging the biliary tree may be safer for the patient. Such options include gastroenterologic /
tadiologic supervision, and interpretation of endoscopic catheter insertion (CPT 74328), and
related procedures under CPT codes 47531 — 47999 and 74363.
73. Dr. Galbraith lacks board certifications indicating the training to determine whether this
potentially dangerous diagnostic procedure is medically reasonable or necessary.
74. — Dr. Galbraith’s CPT 47531 reimbursements for 2016 ranked him the highest Part B
biller nationwide for this procedure, for which Medicare reimbursed him for 107 claims for 59
patients, averaging 6.9 per patient. In contrast, the rest of the country averages less than twice

per patient.

18
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page 200f25 PagelD 22

Procedures vs Beneficiaries, Code 47531
iyection of bie duct for X-ray imaging procedure accessed through the skin using
Bie shows NPI 1366469926, James Galbraith.

Number of procedures

 

10 a <3 40 50 6D
. Ficiari
Line shows mean procedures/patient: 1.38
Total Nets: 59

75. Defendant Galbraith performs no other procedures typical of patients who would
require such an invasive diagnostic (such as CPTs 47531 — 47999).

76. Dr. Eastlick’s investigation has determined that Defendant Galbraith’s reputation in the
professional community would not have brought about referrals of patients requiring this
diagnostic procedure. This is because Defendant Galbraith is not an interventional radiologist,
diagnostic radiologist, or a surgeon.

77. If Defendant Galbraith actually performed these invasive diagnostics, then he
unnecessarily punctured patients, unnecessarily inserted contrast materials into patients, and
unnecessarily x-rayed patients — all of which risk patient harm.

78. For the reasons above, many or all of the claims Dr. Galbraith submitted to Medicare

for CPT 47531 claims are false.

19
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page 21o0f25 PagelD 23

E. Ultrasonic guidance imaging supervision (CPT 76942) false claims
79. Ultrasound guidance imaging helps place needles deep within a patient at a site that is
not visible. For example, ultrasonic guidance would be necessary in a hospital to remove fluid
from a lung or a deep cyst that cannot be located visually. However, if there is fluid in a knee, a
physician does not require ultrasonic guidance to find a knee cap or the space beneath it.
80. There exist few indications for using ultrasound guidance. CMS National Correct
Coding Initiative, Ch. 9 finall10312018.° This would be especially so for Defendant Galbraith,
who would not be referred patients with problems deep within the body.
81. The use of ultrasound guidance in conjunction with non-covered CPT 54450 injections
(or any unnecessary injection) would also be considered not medically necessary. See LCD
L35333 (unnecessary nerve blocks cannot justify unnecessary guidance).’
82. Dr. Galbraith claims per patient far exceed the national average of 1.3 procedures per
patient; and the Texas average of 1.4 per patient.

Procedure 76942 Ultrasound Guidance

 

total total total Gailbraith claims
year payment claims patients per patient
2014 $ 94,086 1,734 102 17
2015 42,630 950 113 8
2016 59,096 1,344 114 12

$ 195,812 4,028
83. In contrast to all other 2016 Part B average claims per patient of 1.3, Dr. Galbraith

averaged 17 per patient in 2014, 8 in 2015 and 12 in 2016.

 

§ https://www.cms. gov/Medicare/Coding/NationalCorrectCodInitEd/index.html

7 https://www.cms.gov/medicare-coverage-database/details/led-

details.aspx?LCDId=35222&ver=13&SearchType=Advanced& CoverageSelection=Both&NCSelection=NCD&Po
licyType=Final&s=5 1 &Key Word=peripheral&K eyWordLookUp=Doc&KeyWordSearchType=Exact&CptHepes

Code=64450&kq=true&bc=IAAAACAAAAAA&

20
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page 22o0f25 PagelD 24

Procedures vs Beneficiaries, Code 76942
Ulrasonic and interpretation for insertion of needie.
Bhie shows dames Galbraith.

   

rb Al EL EE ee AL EEA EE ERLE A EEE EEE ERLE ERNE DRA EE Ee EAE EEE RA EA SIMON TUTE G Coed EE Ee LEA E EG OE BE ECSLOAEACISA EEC OLGA Ear CHEE EOGHAN AC DEON EC EE ASAE tcbaat ea eeEES

S
a
Ss

2
=
3
z

a 500 300 1200
Line shows mean procedures/patient 1.76
Total NPIs: 25302

84. For the reasons above, many or most of the claims Defendant Galbraith’s has submitted

for payment to Medicare for CPT 76942 claims are false.

IV. CountsI-T

A. Count I: Violations of 31 U.S.C. § 3729(a)(1)(A)
Plaintiff repeats and realleges the preceding paragraphs above as if fully set forth herein.
85. Defendant knowingly presented or caused to be presented false or fraudulent claims for
payment or approval to Government Health Care Programs, all in violation of the False Claims
Act, 31 U.S.C. § 3729(a)(1)(A).
86. The United States paid said claims and has sustained damages because of these acts by.
the Defendants.

B. Count II: Violations of 31 U.S.C. § 3729(a)(1)(B)

Plaintiff repeats and realleges the preceding as if fully set forth herein.

87. Defendant knowingly made, used or caused to be made, or used false records or
statements material to a false or fraudulent claim, all in violation of the False Claims Act, 31

U.S.C. § 3729(a)(1)(B).

21
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page 23 0f 25 PagelD 25

88. The United States paid said claims and has sustained damages because of these acts by

Defendant.

PRAYER

WHEREFORE, Qui Tam Plaintiff Relator, for the United States and for himself, prays

that judgment be entered against Defendant as follows:

A.

B.
C.
D.

For each count, the amount of damages, trebled as required by law, and civil
penalties up to the maximum permitted by law,

For the maximum qui tam percentage share allowed by law,

For attorney’s fees, costs and reasonable expenses; and

For any and all other relief to which Plaintiffs may be entitled.

Plaintiff requests trial by jury. Mud Ka LC

Mitchell R. Kreindler,

Kreindler & Associates

7676 Hillmont St Suite 240A
Houston TX 77024

Texas Bar No. 24033516
713.647.8888
mkreindler@blowthewhistle.com

Jonathan Kroner

Fla. Bar 328677

Law Office Jonathan Kroner

300 S. Biscayne Blvd., Suite 3710
Miami, Florida 33131
305.310.6046
jk@FloridaFalseClaim.com

 

Attorneys for Qui Tam Plaintiff Relator

22
Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page.24.of 25. Pagal ID. 6

JS 44 (Rev. 06/17) - TXND (Rev. 06/17) CIVIL COVER SHEET roe
Jrevoi vee

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of plead] ngs or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the nited States in September 1974, is required for the use of Bara of Co i for the

 

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

* +

 

 

 

  

 

 

I. (a) PLAINTIFFS DEFENDANTS
United States ex rel. [UNDER SEAL] [UNDER SEAL] CLERK. CT COURT |
NORTHERN Dist RICT OF TEXAS
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)
Mitchell R. Kreindler, Kreindler & Associates, 7676 Hillmont Street, Ste 240A.

Houston, TX 77040; 713.647.8888 3 ° 1 9 CVv- 2 4. 5 - y M

 

 

 

 

 

 

 
 

 

        
 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) IIE. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 US. Government 43 Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 QO 1 Incorporated or Principal Place o4 04
: of Business In This State
2. U.S. Government 04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place qgq5 05
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation o76 6
Foreign Country
TURE OF SUT {Place an “X” in One Box Only) Click here for: Nature of Suit Code D
© 110 Insurance PERSONAL INJURY PERSONAL INJURY = ]0 625 Drug Related Seizure C1 422 Appeal 28 USC 158 0% 375 False Claims Act
120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 | 0 423 Withdrawal 376 Qui Tam (31 USC
O 130 Miller Act © 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ © 400 State Reapportionment
& 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical 74 410 Antitrust
& Enforcement of Jud; Slander Personal Injury 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act 1 330 Federal Employers’ Product Liability © 830 Patent G 450 Commerce
1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 835 Patent - Abbreviated C1 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability C1 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY © 480 Consumer Credit
of Veteran’s Benefits & 350 Motor Vehicle 370 Other Fraud 0) 710 Fair Labor Standards O 861 HIA (1395 ff) 1 490 Cable/Sat TV
8 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) (1 850 Securities/Commodities/
C1 190 Other Contract Product Liability 7 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 1 890 Other Statutory Actions
1 196 Franchise injury 0 385 Property Damage © 740 Railway Labor Act C1 865 RSI (405(g)) CO 891 Agricultural Acts
0 362 Personal Injury - Product Liability 0 751 Family and Medical © 893 Environmental Matters

Medical Mal, practice Leave Act O 895 Freedom of Information

0 790 Other Labor Litigation Act

     
    
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement CG 870 Taxes (U.S. Plaintiff 1 896 Arbitration
(9 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 1 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate OC 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General 0 950 Constitutionality of.
290 All Other Real Property 0 445 Amer. w/Disabilities -] 0) 535 Death Penalty State Statutes
Employment Other: © 462 Naturalization Application
© 446 Amer. w/Disabilities -| O 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
© 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
M1 Original 112 Removed from QO 3  Remanded from (1 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).
31 USC 3729. et seg.
VI. CAUSE OF ACTION Brief description of cause:
Qui tam action seeking recovery for false claims submitted to government
VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.CvP. JURY DEMAND: — {Yes — No
VHI. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKETN ER
DATE SIGN, IF IRNEY OF RECORD
01/30/2019 ip
FOR OFFICE USE ONLY “

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
 

Case 3:19-cv-00245-E Document 2 Filed 01/31/19 Page 25of25 PagelD 27
KREINDLER & ASSOCIATES

 

Mitchell. Kreindler_ . 7676 Hillmont Street, Ste 240A
mkreindler@blowthewhistle.com - pe Houston, TX 77040-6478
www.blowthewhistle.com / , DB Fax: 713.647.8889

 
 
  

113.647.8888

January 30, 2019

i
VIA OVERNIGHT DELIVERY

Ms. Karen S. Mitchell
Clerk of Court
U.S. District Court for the
Northern District of Texas
1100 Commerce Street, Room 1452
Dallas, TX 75242

  

DOCUMENTS TO BE
FILED UNDER SEAL

Re: United States ex re/. [UNDER SEAL] v. [UNDER SEAL]
(N.D. Tex.)

Dear Ms. Mitchell:

Pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C.
§ 3729(b)(2), ef seq., and Local Rules 3.2 and 79.3.a., | am enclosing for filing in

camera and under seal a new civil action, including the original and one copy of
following documents:

(1) Civil Cover Sheet;

(2) Complaint;

(3) | Qui Tam Relator’s Motion for Temporary Waiver of LR 83.10.a
and proposed Order; and

(4) Certificate of Interested Parties.

In addition, please return to me file-stamped copies of the cover pages from the
Complaint, Civil Cover Sheet and Motion. A self-addressed envelope and extra copies
of those pages are enclosed for that purpose.

All documents are enclosed in a sealed envelope. Also enclosed is our firm’s
check for $400 to cover the cost of the filing.

Thank you for your assistance.
Sincerely,

Mule —

Mitchell R. Kreindler
Enclosures

 
